Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 6/7/2021.
2. 	Claims 23-26, 28-33, 35-41 and 43 are pending in the case. 
3.	Claims 1-22, 27, 34 and 42 are cancelled. 
4.	Claims 23, 30 and 38 are independent claims. 



	AMENDMENT TO SPECIFICATION
The following changes to the Specification have been approved by the examiner and agreed upon by applicant: 

The following paragraph replaces paragraph [0130] of the specification:

[0130] FIGS. 17E and 17F illustrate the operation of the “file” user interface element 1736 that was described above. Once the element 1736 (shown in FIG. 17D) is actuated, the corresponding communication event may be filed automatically to the folder or category last designated by the user. If this is the first time an event has been filed, then the user may be prompted to select a destination folder or category. The view 1700 d then updates to the view 1700 e of FIG. 17E, which has now replaced the previous communication event listing 1730 with a placeholder listing 1740. The placeholder listing 1740 includes an indicator 1745 of the destination folder. The placeholder listing 1740 replaces the two original additional “file” and “delete” user interface elements 1736, 1738 to a “move” and “undo” element 1747, 1749 respectively. Actuation of the “move” user interface element may result in a dialog box being presented to permit the user to select an alternate destination for the communication event. Actuation of the “undo” element reverses the “file” command.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Eschlboeck on 6/24/2021.
The application has been amended as follows: 
Claims 23, 24, 26, 28, 30, 31, 33, 35, 38, 39 and 41 have been amended based on after-final dated 6/7/2021.








23.		(Currently Amended) A method implemented by an electronic device, the method comprising:
displaying, on a display screen, a view comprising a communication event listing corresponding to a communication event and a file action user interface element actuatable to prompt for input of a destination folder 
in response to detecting selection of the file action user interface element, prompting for input of a destination folder
in response to receiving input of the destination folder

replacing the communication event listing with an indicator of the inputted destination folder; and
replacing the file action user interface element with a move action user interface element for  and an undo action user interface element corresponding to the communication event;

receiving input via the move action user interface element; and
in response to receiving input via the move action user interface element, prompting for input of a different destination folder 

displaying, simultaneously with the file action user interface element, a delete action user interface element for deleting the communication event; and
in response to receiving input of the destination folder 
26.	(Currently Amended) The method of claim 23, further comprising:
in response to receiving input of the destination folder 
28. 	(Currently Amended) The method of claim 23, further comprising:
detecting a triggering event; and
in response to detecting the triggering event:
removing from the view the move action user interface element and the undo action user interface element; and 
filing the communication event into the destination folder 
30.	(Currently Amended) A non-transitory electronic device-readable medium bearing code which, when executed by at least one processor of an electronic device, causes the device to implement the method of:
displaying, on a display screen, a view comprising a communication event listing corresponding to a communication event and a file action user interface element 
in response to detecting selection of the file action user interface element, prompting for input of a destination folder
in response to receiving input of the destination folder

replacing the communication event listing with an indicator of the inputted destination folder; and
replacing the file action user interface element with a move action user interface element for  and an undo action user interface element corresponding to the communication event; and

receiving input via the move action user interface element; and
in response to receiving input via the move action user interface element, prompting for input of a different destination folder 
31.	(Currently Amended) The non-transitory electronic device-readable medium of claim 30, further comprising:
displaying, simultaneously with the file action user interface element, a delete action user interface element for deleting the communication event; and
in response to receiving input of the destination folder

in response to receiving input of the destination folder
35.		(Currently Amended) The non-transitory electronic device-readable medium of claim 30, further comprising:
detecting a triggering event; and
in response to detecting the triggering event:
removing from the view the move action user interface element and the undo action user interface element; and 
filing the communication event into the destination folder
38.		(Currently Amended) An electronic device, comprising:
at least one communication subsystem;
a display screen; and
at least one processor configured to:
display, on the display screen, a view comprising a communication event listing corresponding to a communication event and a file action user interface element actuatable to prompt for input of a destination folder 

in response to receiving input of the destination folder

replacing the communication event listing with an indicator of the inputted destination folder; and
replacing the file action user interface element with a move action user interface element for  and an undo action user interface element corresponding to the communication event; 

receive input via the move action user interface element; and
in response to receiving input via the move action user interface element, prompt for input of a different destination folder
39.		(Currently Amended) The electronic device of claim 38, wherein the processor is further configured to:
display, simultaneously with the file action user interface element, a delete action user interface element for deleting the communication event; and
in response to receiving input of the destination folder

in response to receiving input of the destination folder



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Prior Art teaches moving emails from a list into folders and undo functions to undo tasks related to moving emails. 
However, Prior Art fails to expressly teach a single interface view for replacing an email listing with associated icons (e.g., icons for refiling and undo) in response to selecting a name of a destination folder for moving the email, in addition to adding an indicator for the destination folder and corresponding undo and refiling icons to the single view as recited in the independent claims. 
In addition, it is not believed to have been within the level of one or ordinary skill in the art, before the effective filing date, to modify or integrate the method of the prior art to incorporate all the above features into an improved interface view, as recited in the context of claims 23-26, 28-33, 35-41 and 43 in combination with the other elements recited.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Coe et al. US 20140304615 A1
Claim 33; The computer readable non-transitory storage medium of claim 23, wherein after a group-level action is performed on each message in the message group, an undo action indicator is displayed, and wherein the selected action performed on each message in the group is undone for each message in the message group in response to selection of the undo action.
Kelly; Brian; US 20120021727 A1 
Par. 66; The folder information may identify the structure along with the folder names. It will be appreciated that in this arrangement, the status change update messages sent by the repository application from a user's phones may include a 
Shrum et al. US 8819587 B1  
Figures 4A and 4B illustrates removal operation with an undo operation.
Claim 16. The apparatus of claim 15, wherein the confirmation message includes a user operable interface element that, when activated, causes the user system to transmit an undo request to the storage system, and the storage system reverses the selected removal operation in response to the undo request.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571)272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/           Primary Examiner, Art Unit 2145